 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 1 of 25 Page ID #:1699



 1   TRUJILLO & TRUJILLO, APLC
     Robert Trujillo, Esq. (CA SBN 148975)
 2   Melody Trujillo, Esq. (CA SBN 165218)
     41593 Winchester Road, Suite 201
 3   Temecula, CA 92590
     Tel: 951-296-9529
 4   Email: trulaw@trujillo-law.us
 5   Suzanne Skolnick, Esq. (CA SBN 211076)
     2888 Loker Avenue East, Suite 110-F
 6   Carlsbad, CA 92010
     Tel: 760-405-4397
 7   Email: suzanne@skolnicklawgroup.com
 8   Lewis Khashan, Esq. (CA SBN 275906)
     KHASHAN LAW FIRM
 9   38975 Sky Canyon Drive, Suite 201
     Murrieta, CA 9253
10   Tel: (951) 775-7279
     Email:lewis@khashanlaw.com
11
     Attorneys for Plaintiffs
12

13

14                               UNITED STATES DISTRICT COURT
15                              CENTRAL DISTRICT OF CALIFORNIA

16   MARY H. GARCIA, individually and as)             CASE NO.: 5:18 CV 839 SJO (ASx)
     successor-in-interest to Estate of Phillip
                                        )
17   Soto Garcia, Jr., (Deceased), et al,
                                        )
                                        )
18                                      )             PLAINTIFFS’ TRIAL BRIEF
                                        )
19   v.                                 )
                                        )
20   SERGEANT AYALA, et al,             )
                                        )
21                          Defendants. )
                                        )             Date: June 25, 2019
22                                      )             Time: 9:00 a.m.
                                        )             Room: 10C
23                                      )

24         TO THE HONORABLE COURT, ALL PARTIES HEREIN AND TO THEIR
25
     RESPECTIVE ATTORNEYS OF RECORD:
26
           Plaintiffs hereby submit the following Trial Brief in the above-referenced case.
27

28
                                           1                              5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 2 of 25 Page ID #:1700



 1                                                TABLE OF CONTENTS
 2
     I. SUMMARY OF FACTS ................................................................................................... 1
 3
             The Force Used During the Cell Extraction on March 23, 2017 6:34 am .................. 1
 4
             Use of the ERC After the Cell Extraction ................................................................... 4
 5
             Transfer from the Sobering Cell to Safety Cell on March 23, 2017 at 6:38am .......... 4
 6
             Transfer to Hospital Detention Unit and Death of Mr. Garcia ................................... 5
 7
             Autopsy Results ........................................................................................................... 6
 8
             Plaintiffs’ Expert Testimony ....................................................................................... 6
 9
     II.     PLAINTIFFS’ CLAIMS.............................................................................................. 7
10
             A. Deliberate Indifference to Medical Needs/Failure to Protect Claims ................... 7
11
             B. Excessive Force/Failure to Intervene and Cruel and Unusual Punishment ........ 10
12
             C. Integral Participation & Failure to Intervene ....................................................... 13
13
             D. Interference with Familial Association ............................................................... 17
14
             E. Causation .............................................................................................................. 18
15
             F. Damages ............................................................................................................... 20
16
                      i. Mr. Garcia’s Loss of life, Pre-death Pain and Suffering ............................ 20
17
                      ii. Plaintiffs Angelo and Phillip James’ Loss of Their Familial Relationship
18
                      with Their Father and Plaintiff Mary Garcia’s Loss of Relationship with her
19
                      Spouse ............................................................................................................. 20
20
                      iii. Punitive Damages .................................................................................... 21
21
                      iv. Attorneys’ fees ......................................................................................... 21
22

23

24

25

26
27

28
                                                             i                                             5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 3 of 25 Page ID #:1701



 1                                           TABLE OF AUTHORITIES
 2

 3   Blair v. City of Pomona,223 F.3d 1074 (9th Cir. 2000) ...................................................... 17
 4
     Blankenhorn v. County of Orange, 485 F. 3d 463, (9th Cir. 2007)..................................... 14
 5

 6   Castro v. County of Los Angeles, 833 F.3d. 1060 (9th Cir.2016) .................................... 8, 9

 7   Chaudhry v. City of Los Angeles, 751 F.3d 1096 (9th Cir. 2014) ...................................... 20
 8
     Cunningham v. Gates, 229 F.3d 1271 (9th Cir. 2000) ................................................. 14, 16
 9

10   Cyrus v. Town of Mukwonago, 624 F. 3d 856 (7th Cir. 2010) ........................................... 18
11   Deorle v. Rutherford, 272 F.3d 1272 (2001) ....................................................................... 12
12
     Drummond v. City of Anaheim, 343 F.3d 1052 (9th Cir. 2003) .......................................... 17
13

14   Estelle v. Gamble, 429 U.S. 97 (1976) .................................................................................. 8
15   Gibson v. County of Washoe, 290 F.3d 1175 (2002) ............................................................ 8
16
     Gordon v. Cty. of Orange, 888 F.3d 1118 (9th Cir. 2018) ............................................ 7, 8, 9
17

18   Graham v. Connor, 490 U.S. 386 (1989) ............................................................................. 10
19   Hodgers-Durgin v. de la Vina, 199 F.3d 1037 (9th Cir. 1999) ........................................... 20
20
     Johnson v. Duffy, 588 F.2d 740 (1978) ............................................................................... 14
21

22   Jones v. Williams, 297 F.3d 930 (9th Cir.2002) .................................................................. 19
23
     Kennedy v. S. California Edison Co., 268 F.3d 763 (9th Cir. 2001) ................................. 19
24
     Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015) ................................................... 10, 11, 12
25

26   Lolli v. County of Orange, 351 F.3d 410 (2003) ................................................................. 14
27

28
                                                        ii                                       5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 4 of 25 Page ID #:1702



 1   Monroe v. Pape, 365 U.S. 167 (1961) ................................................................................. 19
 2
     Motley v. Parks, 383 F.3d 1058 (9th Cir. 2004) .................................................................. 14
 3

 4   Ovando v. City of Los Angeles, 92 F. Supp. 2d 1011 (C.D. Cal. 2000) ............................. 20

 5   Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008) ....................................................... 18
 6
     Rutherford v. City of Berkeley, 780 F.2d 1444 (1986) ....................................................... 15
 7

 8   Sanchez v. Pereira-Castillo, 590 F. 3d 31 (1st Cir. 2009) .............................................. 18-19

 9   Smith v. City of Fontana, 818 F.2d 1411 (9th Cir. 1987).................................................... 20
10
     Smith v. City of Hemet, 394 F.3d 689 (2005) ............................................................... 16, 17
11

12
     Statutes
13
     42 U.S.C. § 1983 .................................................................................................. 9, 18, 19, 20
14
     42 U.S.C. § 1988 .................................................................................................................. 21
15

16
     Jury Instructions
17
     Ninth Circuit Manual of Model Jury Instructions No 9.2 ................................................... 19
18
     Ninth Circuit Manual of Model Jury Instructions No 9.25 ................................................. 11
19
     Ninth Circuit Manual of Model Jury Instructions No 9.31 ................................................... 9
20

21

22

23

24

25

26
27

28
                                                             iii                                           5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 5 of 25 Page ID #:1703



 1                                  PLAINTIFFS’ TRIAL BRIEF
 2
     I. SUMMARY OF FACTS
 3

 4         A full briefing of the facts is contained in Plaintiffs’ Memorandum of Law and

 5   Contentions of Fact (Docket 95). On March 22, 2017, Decedent, Phillip Soto Garcia, Jr.
 6
     (“Mr. Garcia”) was a 51 year old pre-trial detainee suffering from a mental health crisis
 7

 8   when he was booked into Larry D. Smith Correctional Facility (“LSCF”) following his

 9   arrest. At approximately 12:40 p.m. on March 22, 2017, Mr. Garcia arrived at LSCF and
10
     was placed in solitary confinement in Sobering Cell #1 for approximately 18 hours before
11

12   he was forcefully extracted from the cell.

13         According to the defendants, on the morning of March 23, 2017, while Mr. Garcia
14
     was still in Sobering Cell #1, Mr. Garcia was standing atop a three-foot privacy wall in
15

16   the cell pulling at a ceiling light fixture to the point that it caused his hand to bleed.
17   Defendants also contend that Mr. Garcia was banging his head against the wall of the
18
     sobering cell. Sobering Cell #1 is a small, fully enclosed cell measuring only 12 feet wide
19

20   by 8 feet deep by 8 feet high. Sobering Cell #1 shares an adjoining wall to Defendant
21   Sergeant Ayala’s office and Defendant Ayala was the on-scene supervisor during the
22
     incident.
23

24         The Force Used During the Cell Extraction on March 23, 2017 6:34 a.m.
25         At approximately 6:34 a.m. on March 23, 2017, Mr. Garcia was violently extracted
26
     from Sobering Cell #1 by the Emergency Response Team (“ERT”). The force used
27

28   during the extraction was excessive and unreasonable and consisted of the use of: 30
                                              1                                 5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 6 of 25 Page ID #:1704



 1   rounds of pepperballs fired under the door into the cell in which Mr. Garcia was housed, a
 2
     stinger grenade which was deliberately thrown directly at Mr. Garcia in the small cell at
 3

 4   the direction of Sergeant Ayala, a stun shield which smashed Mr. Garcia in the face,

 5   knocking him backward onto the floor of the sobering cell, multiple punches by multiple
 6
     deputies while on the floor of the sobering cell, a taser, an “attempted” carotid restraint
 7

 8   hold, a salivary gland control hold, emergency restraint chair (“ERC”) and a spit mask.

 9         The defendants all had time for deliberation before the cell extraction was
10
     performed as a briefing occurred lasting a minimum of 10 minutes, during which time the
11

12   ERT team assembled at the ERT locker, put on their gear and each member of the team

13   was assigned a specific task during the extraction. It is clear from the Defendants’
14
     deposition testimony that none of the Defendants knew anything about the circumstances
15

16   of Mr. Garcia’s arrest (his arresting charges) before commencing the extraction. It is
17   undisputed that Mr. Garcia was alone in the Sobering Cell when the extraction occurred.
18
           The extraction began when Mr. Garcia’s cell was saturated with approximately 30
19

20   pepper ball rounds by Defendant Pearson, which was approved by Sergeant Ayala.
21   Thereafter, a stinger grenade was thrown at Mr. Garcia feet on the order of Sergeant
22
     Ayala. Sergeant Ayala specifically informed the ERT team where to throw the grenade by
23

24   identifying Mr. Garcia’s position in the small cell beforehand. The stinger grenade is
25   known as a "maximum effect device". This device delivers up to four stimuli for
26
     psychological and physiological effect. It deploys approximately 180 rubber pellets, light,
27

28   sound and an optional chemical agent. The grenade sprays rubber pellets in a 50-foot
                                             2                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 7 of 25 Page ID #:1705



 1   radius and delivers 175 decibels of sound at 5 feet. Product literature for the stinger
 2
     grenade states that improper use can result in "death or serious bodily injury". The Stinger
 3

 4   grenade thrown by Deputy Figueroa detonated within 2 feet from Mr. Garcia. Video of

 5   the incident shows that when the stinger grenade exploded, Mr. Garcia attempted to exit
 6
     the cell with his hands up on his head. Defendant Caverley testified at deposition that
 7

 8   Mr. Garcia had his “hands up”, “near his head” when he crossed the plane of the cell

 9   door. Nevertheless, Defendant Lopez charged forward and smashed Mr. Garcia in the
10
     face with the stun shield, knocking him violently to the ground, whereupon he was
11

12   aggressively piled upon by several deputies.

13         The defendants’ all prepared “Use of Force Reports”. The reports provide that the
14
     force used against Mr. Garcia by each defendant is as follows: Deputy Bergert’s use of
15

16   force report indicates that he used the force of his body weight and punched Mr. Garcia in
17   the head with his closed fist several times; Deputy Caverley reported that he used the
18
     force of his body weight on top of Mr. Garcia; Deputy Cordero indicated he punched Mr.
19

20   Garcia with his closed fist on the left side of Mr. Garcia's abdomen at least 3 times and
21   used the force of his body weight on Mr. Garcia’s body to hold him down; Deputy Hinson
22
     testified and reported that he punched Mr. Garcia at least 4-5 times on the right side of his
23

24   face and back with his closed fist while Mr. Garcia was tackled to the ground by several
25   other deputies; Deputy Hinson also attempted to apply a carotid restraint hold; Deputy
26
     Lopez reported that he used the Stun Shield and used the force of his body weight atop of
27

28   Mr. Garcia in addition to the weight of the other deputies. Deputy Rodarte-Lugo stated
                                             3                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 8 of 25 Page ID #:1706



 1   that he used his body weight on Mr. Garcia and also pinned Mr. Garcia down by his legs
 2
     while Deputy Figueroa tased Mr. Garcia at the same time.
 3

 4         Use of the ERC After the Cell Extraction

 5         While Mr. Garcia was being strapped to the ERC, Deputy Hinson also punched Mr.
 6
     Garcia at least four times on the right side of his abdomen with his closed fist. While Mr.
 7

 8   Garcia was handcuffed and being strapped to the ERC, Defendant Steele punched Mr.

 9   Garcia three (3) times in the head, and then also applied a salivary gland control hold to
10
     Mr. Garcia while Mr. Garcia’s legs were being strapped to the ERC. Deputy Llanos
11

12   testified and reported that he used the force of his body weight to secure Mr. Garcia to the

13   ERC and used control holds against Mr. Garcia. These control holds are known to cause
14
     pain and submission by the inmate.
15

16         Transfer from Sobering Cell to Safety Cell on March 23, 2017 at 6:38 a.m.
17         After the extraction, while Mr. Garcia was restrained to the ERC with his hands
18
     hand-cuffed behind his back and all four of his limbs tied down, he was then shoved in
19

20   the ERC into Safety Cell #3 across the hallway from the sobering cell. Mr. Garcia
21   remained bound in the chair, without adequate hydration or food or basic human care for
22
     approximately 3 hours. During that time, although jail policy required deputies to untie
23

24   one limb for range of motion exercises every 30 minutes, all four of Mr. Garcia's limbs
25   remained bound.
26
           Notably – despite Defendants’ assertions that Mr. Garcia was seen in the safety cell
27

28   at 6:38 a.m and 6:40 a.m. on March 23, 2017 by medical and mental health staff – video
                                            4                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 9 of 25 Page ID #:1707



 1   of Mr. Garcia in the Safety Cell from the time of his first entry into the cell clearly
 2
     shows that the door to the cell does not even open until 1 hour and 14 minutes after
 3

 4   Mr. Garcia entered the safety cell.

 5         Transfer to Hospital Detention Health Unit and Death of Mr. Garcia
 6
           Mr. Garcia was eventually transported to Riverside University Health Services
 7

 8   (“RUHS”), still in the ERC with waist and ankle shackles applied and a spit mask

 9   covering his face at approximately 9:40 a.m. on March 23, 2017. Mr. Garcia’s admitting
10
     diagnosis when he arrived at RUHS was rhabdomyolysis (which is the rapid destruction
11

12   of skeletal muscle) and acute kidney injury (“AKI”), neither of which he had when he left

13   Desert Regional Medical Center and entered the jail. At the hospital, Mr. Garcia
14
     remained continuously restrained in 4-point restraints from the time of his arrival at the
15

16   hospital on March 23, 2017 at approximately 10:40 a.m. to the time of his death on March
17   24, 2017 at approximately 3:06 a.m. Mr. Garcia remained in the ERC for a total of
18
     approximately 7 hours (3 at the jail and 4 at the hospital), perhaps even longer, which
19

20   violates jail policy. Thereafter he was transferred onto a hospital gurney at approximately
21   1:21 pm on March 23, 2017. Even after being transferred to the hospital gurney and later
22
     to a hospital bed, all of Mr. Garcia's limbs remained completely restrained, without range
23

24   of motion exercises ever being performed. Plaintiffs contend that Mr. Garcia died on
25   March 24, 2017 at 3:06 a.m. at RUHS as a direct result of the excessive force used against
26
     Mr. Garcia while at the jail and as a result of Defendants’ deliberate indifference to Mr.
27

28   Garcia’s medical and mental health needs.
                                            5                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 10 of 25 Page ID #:1708



 1         Autopsy Results
 2
           The cause of death on Mr. Garcia's death certificate remained as "pending" for
 3

 4   approximately one year after his death. An amendment to the death certificate was issued

 5   in 2018. The Amendment to the Death Certificate listed the cause of death as follows: (a).
 6
     Sudden death in schizophrenia; (b). Rhabdomyolysis in association with physical exertion
 7

 8   by subject and application of control methods; (c). Seizure disorder; (d). Hypertensive

 9   cardiovascular disease; (e) Homicide (f). Self-initiated physical exertion with control
10
     methods applied by law enforcement while in custody.
11

12         Plaintiffs’ Expert Testimony

13         Plaintiffs’ medical expert, Dr. Bennet Omalu concluded that Mr. Garcia died as a
14
     result of Hypoxic-Ischemic Cerebral Injury due to Combined and Sustained Chemical-
15

16   Mechanical-Positional Restraint Asphyxiation. Metabolic Encephalopathy and Traumatic
17   Brain Injury due to Blunt Force Trauma of the head were contributory factors to his death.
18
     All of the foregoing relates back to the force used against Mr. Garcia by the defendant
19

20   deputies during their extraction in addition to the failure of the defendants to obtain
21   adequate medical and mental health treatment for Mr. Garcia in a timely manner. The
22
     Coroner, Dr. McCormick determined that the “manner” of death was a homicide.
23

24         Expert testimony will conclude that Mr. Garcia suffered a brain injury in addition
25   to other ongoing trauma which cumulatively contributed and ultimately caused his death.
26
     The totality of the actions/inactions taken by each individual defendant contributed to the
27

28   ultimate tragic death of Mr. Garcia. Each defendant had a duty to intervene and prevent
                                             6                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 11 of 25 Page ID #:1709



 1   the ongoing brutality and inhumane treatment of Mr. Garcia but failed to do so. Mr.
 2
     Garcia’s suffering never ended until his passing.
 3

 4   II. PLAINTIFFS’ CLAIMS

 5         Plaintiffs bring the following claims against Defendants:
 6
           1. First Claim for Relief – Deliberate Indifference to Medical Needs
 7

 8         2. Second Claim for Relief – Wrongful Death/Cruel and Unusual Punishment

 9         3. Third Claim for Relief – Interference with Familial Right of Association
10
           4. Fourth Claim for Relief – Excessive Force
11

12         5. Fifth Claim for Relief – Failure to Intervene to Stop Excessive Force

13         6. Sixth Claim for Relief – Failure to Protect/Cruel and Unusual Punishment
14
     Each of the foregoing claims and the elements necessary to prove the claim are thoroughly
15

16   discussed in Plaintiff’s Memorandum of Law and Contentions of Fact (Docket 95).
17   However, additional briefing appears below to assist the Court regarding differences
18
     between the parties regarding what elements Plaintiffs must prove on these claims.
19

20         A. Deliberate Indifference to Medical Needs/Failure to Protect Claims
21         Plaintiffs do not have a state law “failure to summon or furnish medical care” claim
22
     against Defendants in this action. Plaintiffs’ claims are for failing or delaying in providing
23

24   adequate medical/mental health care and for failing to protect Mr. Garcia from harm.
25   Defendants repeatedly, throughout briefing and in their proposed jury instruction and
26
     verdict form, focus only on summoning emergency medical care. That is not the legal
27

28   standard for Plaintiffs’ Fourteenth Amendment claims. See Gordon v. County of Orange,
                                             7                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 12 of 25 Page ID #:1710



 1   888 F.3d 1118, 1124-25 (9th Cir. 2018); Castro v. County of Los Angeles, 833 F.3d. 1060,
 2
     1069-71 (9th Cir.2016).
 3

 4         Defendants owed Mr. Garcia the duty, under the Fourteenth Amendment to provide

 5   for his serious medical needs. Neither Mr. Garcia, nor his family were in any position to
 6
     provide for his needs. Gibson v. County of Washoe, 290 F.3d 1175 (9th Cir. 2002), cert.
 7

 8   denied, 537 U.S. 1106 (2003). Deliberate indifference to serious medical needs of

 9   prisoners constitutes the “unnecessary and wanton infliction of pain”. Estelle v. Gamble,
10
     429 U.S. 97, 104 (1976). The Estelle court held that “…[t]his is true whether the
11

12   indifference is manifested by prison doctors in their response to the prisoner's needs or by

13   prison guards in intentionally denying or delaying access to medical care…” Estelle v.
14
     Gamble, supra, at 104–05.
15

16         To hold Defendants liable, Plaintiffs must prove: (i)The defendant made an
17   intentional decision with respect to the conditions under which Phillip Soto Garcia, Jr.
18
     was confined (namely, the medical/mental health treatment that was not provided to
19

20   Phillip Soto Garcia, Jr.); (ii) Defendant’s decision put Phillip Soto Garcia, Jr. at
21   substantial risk of suffering serious harm; (iii) Defendant did not take reasonable available
22
     measures to abate that risk, even though a reasonable officer in the circumstances would
23

24   have appreciated the high degree of risk involved – making the consequences of the
25   defendant’s conduct obvious; and (iv) By not taking such measures, the defendant caused
26
     Phillip Soto Garcia, Jr.’s injuries. See Ninth Circuit Manual of Civil Jury Instructions No.
27

28   9.30 Comment, and Gordon v. Cty. of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018)
                                             8                                5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 13 of 25 Page ID #:1711



 1   (holding that an objective reasonableness standard applies). The elements of a deliberate
 2
     indifference claim under § 1983 are virtually identical to Plaintiffs’ Sixth Claim for
 3

 4   Failure to Protect. See Ninth Circuit Manual of Civil Jury Instructions No. 9.31; Castro v.

 5   County of Los Angeles, 833 F.3d. 1060, 1070 (9th Cir.2016) (en banc).
 6
             Nowhere in the foregoing list of elements is the term “summon” even used.
 7

 8   Defendants are improperly interjecting California Government Code § 845.6 into the

 9   elements of the claim. Govt. Code § 845.6 provides that an employee can be liable when a
10
     prisoner “is in need of immediate medical care” and the employee “fails to take reasonable
11

12   action to summon medical care”. The elements of a § 1983 deliberate indifference claim

13   are clearly set forth in the Gordon v. Cty. of Orange,supra at 1125 case and should be used
14
     in this case. The elements of a § 1983 failure to protect (conditions of confinement) claim
15

16   are clearly set forth in 9th Circuit Model Jury Instruction 9.31 and should be used in this
17   case.
18
             Here, the deliberate indifference claim against Defendants is based on their failure
19

20   to obtain medical and psychiatric care (or delay in obtaining the same), in violation of
21   policy, when the need for such care was obvious both before and after the cell extraction.
22
     Additionally, the mode and manner in which Mr. Garcia was kept (without food, water
23

24   and range of motion) was also objectively unreasonable, thus Defendants failed to protect
25   Mr. Garcia from a substantial risk of suffering serious harm. Before the cell extraction
26
     commenced, the defendants either observed or had been informed that Mr. Garcia was
27

28   banging his head against the cell wall and yet, none of them called for medical or mental
                                             9                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 14 of 25 Page ID #:1712



 1   health staff to evaluate Mr. Garcia. The medical office was only about 20 to 30 feet from
 2
     the sobering cell. Sergeant Ayala’s office shared an adjoining wall to the sobering cell.
 3

 4   Due to Mr. Garcia’s obvious mental disturbance, Defendant Sergeant Ayala believed Mr.

 5   Garcia needed to be moved to the safety cell. But he never requested (nor did any other
 6
     defendant) that Mr. Garcia be seen by any mental-health or medical worker, and instead
 7

 8   issued the order to commence a violent cell extraction.

 9           Even after the cell extraction, although all of the defendants involved in the cell
10
     extraction were aware that Mr. Garcia had suffered multiple blunt force trauma to his
11

12   head and body, along with being tased, they placed him in the safety cell where no one

13   even opened the door for a period of 1 hour and 14 minutes after his entry into the
14
     cell. Throughout that time, no range of motion exercises were performed, no hydration
15

16   was provided and no food, all of which were in violation of jail policy. Moreover, there is
17   no record of any food being provided to Mr. Garcia in the 18 hours when he was in the
18
     sobering cell.
19

20          B. Excessive Force/Failure to Intervene and Cruel and Unusual Punishment
21         "It is clear … that the Due Process Clause protects a pretrial detainee from the use
22
     of excessive force that amounts to punishment." Graham v. Connor, 490 U.S. 386, 395
23

24   n.10 (1989). In Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015), the Supreme
25   Court held that to prove an excessive force claim under the Fourteenth Amendment, a
26
     pretrial detainee must show that the officers’ use of force was "objectively" unreasonable;
27

28   the detainee is not required to show that the officers were "subjectively" aware that their
                                            10                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 15 of 25 Page ID #:1713



 1   use of force was unreasonable. Factors to consider in determining whether the defendant
 2
     used excessive force include, among others:
 3

 4          (1) the circumstances known to the officers at the time force was applied;
            (2) whether Mr. Garcia posed an immediate threat to the safety of the officers or to
 5   others;
 6          (3) whether Mr. Garcia was actively resisting;
            (4) the amount of time the officer had to determine the type and amount of force
 7   that reasonably appeared necessary, and any changing circumstances during that period;
 8          (5) the type and amount of force used;
            (6) the availability of alternative methods to subdue Mr. Garcia;
 9          (7) whether it was practical for the officers to give warning of the imminent use of
10   force, and whether such warning was given;
            (8) whether it should have been apparent to the officers that the person they used
11   force against was emotionally disturbed;
12          (9) the risk of injury posed by the type of force used; and
            (10) whether the officers attempted to deescalate the situation prior to or during the
13   use of force.
14          Additional Factors to Consider are:
            (11) the relationship between the need for the use of force and the amount of force
15   used;
16          (12) the extent of Mr. Garcia’s injuries;
            (13) any effort made by the officer to temper or to limit the amount of force;
17          (14) the severity of the security problem at issue; and
18          (15) the threat reasonably perceived by the officer.
19   (See Ninth Circuit Manual of Model Jury Instructions No 9.25 and Kingsley v.
20
     Hendrickson, 135 S. Ct. 2466, 2472 (2015)).
21

22         Here, Mr. Garcia was alone and confined to his own jail cell when the extraction
23   began. He did not pose a threat to any of the deputies, staff or other inmates because he
24
     was in solitary confinement. Mr. Garcia had no control over the situation. The
25

26   defendants had control over the situation and in fact, had time to plan the cell extraction
27   during a briefing before it occurred. There was no exigency to the circumstances, and as
28
                                             11                              5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 16 of 25 Page ID #:1714



 1   such, no need for force. Every defendant knew, even prior to the pepperballs being
 2
     deployed that Mr. Garcia was banging his head against the cell wall before the cell
 3

 4   extraction. Thus, it should have been obvious that he suffered from a mental health

 5   condition that required treatment.
 6
           Deorle v. Rutherford, (2001 9th Cir.) 272 F.3d 1272, 1282-1283 held that “the
 7

 8   problems posed by and thus the tactics to be employed against, an unarmed, emotionally

 9   distraught individual who is creating a disturbance” are ordinarily different from those
10
     problems and tactics that are relevant to a dangerous and armed criminal. Id. In fact, the
11

12   9th Circuit counsels that “[i]n the case of mentally unbalanced persons, the use of officers

13   and others trained in the art of counseling is ordinarily advisable, where feasible, and may
14
     provide the best means of ending a crisis. Id. at 1283. Here, rather than perform a violent
15

16   cell extraction against an unarmed inmate who was no risk to staff or others while being
17   held in solitary confinement, defendants could have summoned a mental health
18
     professional to talk to Mr. Garcia before resorting to force. A review of the other factors
19

20   also shows that on balance, the quality and nature of the intrusion far outweighed the
21   governmental interest at stake.
22
           The extent of the plaintiff's injury - Plaintiffs’ medical expert will opine that Mr.
23

24   Garcia died as a result of Defendants’ various uses of force. The autopsy report indicates
25   that Mr. Garcia suffered massive injuries over his entire body.
26
           Any effort made by the officer to temper or to limit the amount of force – This
27

28   Kingsley factor also weighs heavily in favor of Plaintiff because the cell extraction was
                                            12                                5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 17 of 25 Page ID #:1715



 1   planned ahead of time in a briefing that lasted at least 10 minutes. Defendants had ample
 2
     time to reflect on what methods of force would be used before escalating to the next level.
 3

 4   The taser paralyzed the muscles throughout Mr. Garcia’s body, rendering him limp and

 5   helpless – yet the force did not stop.
 6
           The severity of the security problem at issue – Mr. Garcia was one, single unarmed
 7

 8   man in solitary confinement. His conduct did not pose a risk to other inmates or staff.

 9         The threat reasonably perceived by the officer –None of the defendants could
10
     reasonably have perceived Mr. Garcia to be a threat before the cell extraction began
11

12   because he was confined alone in the cell and was unarmed. Moreover, once the cell

13   extraction commenced, Defendants could not have perceived Mr. Garcia to be a threat
14
     because (a) they greatly outnumbered him; (b) they were armed, whereas Decedent was
15

16   unarmed; (c) once Mr. Garcia was handcuffed he would not have been able to punch any
17   of the Defendants; (d) once Mr. Garcia was handcuffed and placed in the ERC with all
18
     four limbs restrained, he had no ability to move his limbs altogether.
19

20         Whether the plaintiff was actively resisting – After the stinger grenade was
21   detonated, the deputies swarmed him at the cell door and pinned him to the ground. The
22
     weight of at least 6 deputies was on him and he was pinned face first to the ground with a
23

24   stun shield. He was then also tased, which resulted in gaining his compliance to be
25   handcuffed. His initial resistance in refusing to be handcuffed did not warrant such a
26
     violent extraction and the continued application of force against him.
27

28         C. Integral Participation & Failure to Intervene
                                              13                              5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 18 of 25 Page ID #:1716



 1         Under longstanding precedent, each Defendant is liable not only for violations of
 2
     rights he caused by his own conduct, but also for violations of rights by others which he
 3

 4   set in motion, where he reasonably should have known his conduct would cause others to

 5   inflict the injury. Johnson v. Duffy, 588 F.2d 740, 743–44 (9th Cir. 1978) (“The requisite
 6
     causal connection can be established not only by some kind of direct personal
 7

 8   participation in the deprivation, but also by setting in motion a series of acts by others

 9   which the actor knows or reasonably should know would cause others to inflict the
10
     constitutional injury.”).
11

12         Integral participation does not require that each officer's actions themselves rise to

13   the level of a constitutional violation. (Blankenhorn v. County of Orange, 485 F. 3d 463,
14
     481 n. 12 (9th Cir. 2007); Motley v. Parks, 383 F.3d 1058, 1071 (9th Cir. 2004).
15

16   “Pursuant to a long line of civil cases, police officers have a duty to intercede when their
17   fellow officers violate the constitutional rights of a suspect or other citizen.”
18
     (Cunningham v. Gates, 229 F.3d 1271, 1289-90 (9th Cir. 2000) (recognizing officers’
19

20   duty to intercede where they have an opportunity to stop a violation of rights)).
21         In Lolli v. County of Orange, 351 F.3d 410, 417-18 (9th Cir. 2003), all of
22
     the officers who had physical contact with the plaintiff were integral participants in
23

24   the jail beating, even though the plaintiff could not identify exactly which officer
25   delivered which use of force:
26
           Even though Lolli has not been able to identify precisely which officer
27         delivered which alleged blow or use of force, he has developed and presented
28         sufficient evidence from which a jury could infer that the individual officers
                                             14                                5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 19 of 25 Page ID #:1717



 1         who had physical contact with Lolli participated in the alleged beating. Lolli
 2         has done more than simply place the officers at the scene of the altercation
           and assert a group liability theory. . . . Instead, he has properly relied on the
 3         deputies’ own admissions that they were involved in the altercation and that
 4         they exerted some physical force on him to create the necessary inference that
           the deputies were ‘integral participants’ in the alleged unlawful act.
 5

 6
     Id. at 417 (citations omitted). See also Rutherford v. City of Berkeley, 780 F.2d 1444 (9th
 7

 8   Cir. 1986) (jury could infer that defendant officers participated in beating where they

 9   were among several officers surrounding him, but plaintiff could not identify who
10
     punched or kicked him).
11

12         Defendants mischaracterize that several of the Defendant deputies did not use any

13   force against Mr. Garcia and thus, presumably, conclude that those defendants cannot be
14
     held liable for excessive force. Defendants are incorrect. With the exception of Kramer
15

16   and Maldonado who Plaintiffs are dismissing, each one of the Defendants used force or
17   were integral participants in the use of force. For example, Defendant Sergeant Ayala
18
     planned the extraction, ordered the Defendants where to throw the grenade and can be
19

20   seen adjusting some type of strap on Mr. Garcia while the other defendants are tying him
21   to the ERC. Defendant Tesillo continued to maintain Mr. Garcia in the ERC long after he
22
     was taken to the hospital and for lengthy periods of time with a spit mask on,
23

24   notwithstanding that no one was in the room where Mr. Garcia was being kept. As for
25   Defendant Caverley, he secured the waist and shoulder straps of the ERC on Mr. Garcia
26
     immediately after the cell extraction. Use of the ERC is also a use of force – it is
27

28   essentially a full body control hold. Moreover, given the totality of the circumstances
                                            15                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 20 of 25 Page ID #:1718



 1   wherein Mr. Garcia had already been beaten by several deputies, tased, and was at that
 2
     point compliant, handcuffed and not resisting – use of the ERC on Mr. Garcia was
 3

 4   objectively unreasonable. Defendants Llanos, Miranda and Tarango also used the ERC

 5   on Mr. Garcia while he was in the safety cell.
 6
           In light of this Circuit’s precedent, it would be improper to try to parse out and
 7

 8   separately evaluate in a vacuum each admitted use of force—especially when the court

 9   and jury must consider “the totality of force used.” Smith v. City of Hemet, 394 F.3d 689,
10
     703-704 (9th Cir. 2005) (en banc).
11

12         When officers collectively violate their duty to intervene, the Ninth Circuit has not

13   hesitated to call it what it is—the Code of Silence:
14
           The seriousness of such a custom and the need of a civil rights remedy for it
15         is underlined by what has been observed around the country as to the code of
16         silence in police departments. E.g., Thomas v. City of New Orleans, 687 F.2d
           80 (5th Cir. 1982); White-Ruiz v. City of New York, 983 F. Supp. 365, 379
17         (S.D.N.Y. 1997); Douglas L. Colbert, Bifurcation of Civil Rights Defendants:
18         Undermining Monell in Police Brutality Cases, 44 Hastings L.J. 499, 550,
           n.271 (1993). The thorough examination of police practices in Los Angeles
19         after the beating of Rodney King by uniformed police officers described the
20         officers' "code of silence" as consisting in a single rule: "an officer does
           not provide adverse information against a fellow officer." Report of the
21         Independent Commission on the Los Angeles Police Department, 168 (1991)
22         (the Christopher Commission Report). According to the Christopher
           Commission, all police officers adhere to this rule, even good ones. It is a
23         formidable barrier to the investigation of complaints about the police. See Id.
24         The Commission cited instances where officers were officially punished for
           breaking the code. See Id. at 170. We take judicial notice of the report. See,
25         e.g., Heliotrope General, Inc. v. Ford Motor Co., 189 F.3d 971, 981 n.18 (9th
26         Cir. 1999); Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir. 1994); Fed. R. Evid.
           201(c). The code of silence has been found to continue in Los Angeles despite
27         the findings and recommendation of the Christopher Commission. See
28         Cunningham v. Gates, 989 F. Supp. 1262, 1267 (C.D. Cal. 1997).
                                            16                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 21 of 25 Page ID #:1719



 1

 2   Blair v. City of Pomona, 223 F.3d 1074, 1081 (9th Cir. 2000) (emphasis added).

 3         Strong evidence of this code of silence exists in this case. Here, several of the
 4
     Defendants deny seeing any of their fellow deputies punching Mr. Garcia while he was
 5

 6   simultaneously being subjected to other uses of force on the floor of the sobering cell, or

 7   when Mr. Garcia was handcuffed in the ERC, despite the fact that many of the deputies
 8
     were within inches of each other while the punches were occurring. Moreover, Sergeant
 9

10   Ayala can be seen just a few feet away from Deputy Steele and Hinson when they punch

11   Mr. Garcia while he is handcuffed and restrained to the ERC.
12
           Each of the Defendants participated in the cell extraction and the use of force post-
13

14   cell extraction either personally or as an integral participant. The en banc Ninth Circuit

15   requires consideration of “the totality of force used.” Smith, supra, 394 F.3d at 703–704.
16
     In Drummond v. City of Anaheim, 343 F.3d 1052 (9th Cir. 2003), cert. den. 542 U.S. 918
17

18   (2004) where two officers placed their weight on an emotionally disturbed detainee’s
19   neck and torso as he lay on the ground—much less than the collective force applied
20
     here—the Court found such force was “severe and, under the circumstances, capable of
21

22   causing death or serious injury.” Id. at 1056–57. Each Defendant here also failed to
23   intervene to stop the others’ uses of unlawful force against Mr. Garcia. All Defendants
24
     are thus liable for all excessive force used in this incident.
25

26         D. Interference with Familial Association
27         The applicable liability standard for a familial-association claim under the
28
                                              17                             5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 22 of 25 Page ID #:1720



 1   Fourteenth Amendment is “shocks the conscience.” Porter v. Osborn, 546 F.3d 1131,
 2
     1136–39 (9th Cir. 2008). Where the claim flows from defendants’ conduct in an urgent
 3

 4   situation, this standard is satisfied where the jury finds that the defendant “acted with a

 5   purpose to harm [the decedent] that was unrelated to legitimate law-enforcement
 6
     objectives.” Id. 4. Where there is time for deliberation, such as where claims arise from
 7

 8   alleged indifference to an inmate’s serious medical needs, the “shocks the conscience”

 9   standard is satisfied by showing the defendants acted with “deliberate indifference.” Id. at
10
     1139 (“At the other end of the spectrum are situations, like the Eighth Amendment prison
11

12   cases … where extended opportunities to do better are teamed with protracted failure even

13   to care.”) (citations omitted). This is the same standard for all claims related to
14
     Defendants’ failure to provide for Mr. Garcia’s serious medical needs. On the excessive
15

16   force claim, a deliberate indifference standard should also apply because there was ample
17   time for deliberation during the 10 minute+ briefing that occurred before the cell
18
     extraction, along with the time the Defendants had to deliberate before using force
19

20   (salivary gland holds) while Mr. Garcia was in the safety cell and restrained to the ERC.
21         E. Causation
22
           Defendants repeatedly ignore concurrent causation principles in their briefing and
23

24   proposed jury instructions. Federal courts have found that proximate cause under §1983
25   incorporates common-law tort causation principles. Cyrus v. Town of Mukwonago, 624
26
     F. 3d 856, 864 (7th Cir. 2010) (common-law tort causation rules apply to 1983 claims;
27

28   general rule is that expert testimony is not necessary to prove causation); Sanchez v.
                                             18                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 23 of 25 Page ID #:1721



 1   Pereira-Castillo, 590 F. 3d 31, 50 (1st Cir. 2009) (common law tort causation principles
 2
     apply under 1983; causal connection may consist of state actor setting in motion series of
 3

 4   acts by others which state actor knows or reasonably should know would cause others to

 5   inflict constitutional injury); This position is consistent with the Supreme Court’s
 6
     direction and 1983 “should be read against the background of tort liability that makes a
 7

 8   man responsible for the natural consequences of his actions.” Monroe v. Pape, 365 U.S.

 9   167, 187 (1961).
10
           Additionally, many factors or things or the conduct of two or more persons can
11

12   operate at the same time either independently or together to cause injury or damage. In

13   such a case, the conduct of each factor, thing, or person is a cause of the injury regardless
14
     of the extent to which each contributes to the injury. (See, Ninth Circuit Manual of Model
15

16   Civil Jury Instructions, Instruction No. 9.2 (Comment); Jones v. Williams, 297 F.3d 930,
17   937 n.6 (9th Cir.2002). Kennedy v. S. California Edison Co., 268 F.3d 763, 768 (9th Cir.
18
     2001) (discussing jury instruction for concurrent causes under California tort law:
19

20         “There may be more than one cause of an injury. When conduct of two or more
21         persons or conduct and a defective product contributes concurrently as causes of an
22         injury, the conduct of each is a cause of the injury regardless of the extent to which
23         each contributes to the injury.”)
24   Here, Plaintiffs contend that Defendants’ combined use of excessive force caused Mr.
25   Garcia severe injury and ultimately, death. Additionally, Defendants’ deliberate
26
     indifference to Mr. Garcia’s serious medical needs resulted in further deprivations
27

28   including – additional concussive injuries, lack of hydration, food and range of motion
                                               19                             5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 24 of 25 Page ID #:1722



 1   exercises, all of which contributed to Mr. Garcia’s death.
 2
           F. Damages
 3

 4         i. Mr. Garcia’s Loss of life, Pre-death Pain and Suffering

 5         Federal claims belonging to the Decedent may be pursued by his estate following

 6   his death as a survival action. See Smith v. City of Fontana, 818 F.2d 1411, 1416 (9th Cir.
 7
     1987), overruled on other grounds by Hodgers-Durgin v. de la Vina, 199 F.3d 1037 (9th
 8

 9   Cir. 1999). Plaintiffs seek compensation for the intense pain, suffering and mental anguish

10   Mr. Garcia suffered during the period leading up to his death and for his loss of life. (See
11
     Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105 (9th Cir. 2014) (pre-death pain and
12

13   suffering recoverable in § 1983 action). Mr. Garcia spent his last hours of life in pain

14   being beaten and unreasonably restrained without adequate food, hydration or basic human
15
     decency.
16

17         ii. Plaintiffs Angelo and Phillip James’ Loss of Their Familial Relationship
18   with Their Father and Plaintiff Mary Garcia’s Loss of Relationship with her Spouse.
19
           Each of the plaintiffs have a Fourteenth Amendment due process claim based on the
20

21   deprivation of their relationship with their father/spouse. (See, Ovando v. City of Los
22   Angeles, 92 F. Supp. 2d 1011, 1018 (C.D. Cal. 2000); Smith v. City of Fontana, 818 F.2d
23
     1411, 1418 (9th Cir.1987), overruled on other grounds by Hodgers-Durgin v. de la Vina,
24

25   199 F.3d 1037, 1041 n.1 (9th Cir. 1999) (“constitutional interest in familial companionship
26   and society logically extends to protect children from unwarranted state interference with
27
     their relationships with their parents.”) Mr. Garcia’s death was tragic and premature. He
28
                                            20                               5:18 CV 839 SJO (ASx)
 Case 5:18-cv-00839-SJO-AS Document 130 Filed 06/11/19 Page 25 of 25 Page ID #:1723



 1   was only fifty-one (51) years old and would have lived for many more years absent the
 2
     Defendants’ constitutional violations. Each of the Plaintiffs have suffered emotional
 3

 4   distress over the loss of their loved one and the fact that they have been deprived of

 5   approximately 28.9 years of a familial relationship with Mr. Garcia.
 6
           iii. Punitive Damages
 7

 8         Based on the conduct described above, Plaintiffs contend that the individual

 9   defendants’ conduct was malicious, oppressive, and in reckless disregard of Mr. Garcia’s
10
     rights, giving rise to punitive damages.
11

12         iv. Attorneys’ Fees

13         Attorneys’ fees are allowed to a prevailing plaintiff pursuant to 42 U.S.C. § 1988.
14

15                                                              Respectfully submitted,
16
     Dated: June 11, 2019                                       /s/Suzanne Skolnick
17                                                              Attorney for Plaintiffs, Mary
18                                                              Garcia, et al.
19

20

21

22

23

24

25

26
27

28
                                            21                               5:18 CV 839 SJO (ASx)
